Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the application filed on 05/08/2020. This action is made non-final.
3.       Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims. 

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6, claim 6 is a dependent claim of claim 5.  Claims 5-6 recite:
5.    The system of claim 1, wherein the gesture begins at a location of the gesture button.
6.    The system of claim 5, wherein the gesture ends at a different location than a location of the gesture button.

It is not clear to the examiner if “a location of the gesture button” in claim 6 is the same as “a location of the gesture button” in its parent claim 5. 
It is also unclear if "the gesture" recited in claims 5-6 is the "gesture performed by the user on a user interface" or "the gesture performed by the user using the gesture button" recited in the parent claim 1. 
Thus, claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant is advised to change claims 5-6 to:
5.    The system of claim 1, wherein the gesture performed using the gesture button begins at a first location of the gesture button.

6.    The system of claim 5, wherein the gesture performed using the gesture button ends at a different location than the first location of the gesture button.

Regarding claim 10,  claim 10 recites “the computing resource”.  However, “a computing resource” is not recited in claim 10 or its parent claim 8.  Claim 8 recites “a computer processing resource” instead. In other words, claim 10 fails to provide antecedent basis for “the computing resource”.
Thus, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 11 is a dependent claim of claim 10. Claim 11 fails to cure the deficiency of its parent claim 10, thus, is also rejected as claim 10
Applicant is advised to change “the computing resource” to “the computer processing resource”.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mhun et al. (US 2018/0157395; hereinafter Mhun) .
	Regarding claim 1, Mhun teaches A system (Fig. 1A), comprising:
a processing resource (Fig. 1A & [0069], controller); and
a non-transitory computer readable medium having stored thereon instructions to cause the processing resource (Fig. 1A & [0068], memory, program and instructions to be processed by controllers in [0069]) to:
perform a first function in response to a gesture performed by a user on a user interface(Fig. 9 & [0229] & [0232], after sensing the first and second continuous drag input signal, i.e. first function);
display a gesture button on the user interface(Fig. 9 & [0229] & [0232], after sensing the first and second continuous drag input signal, i.e. 920+940, on the lock screen, display a virtual home gesture button 950); and 
perform a second function that is different than the first function in response to the gesture performed by the user using the gesture button displayed on the user interface (Fig. 9 & [0234], the drag gesture to select the virtual home “gesture button” and slide it toward background icon released at 952 to launch message application 952 i.e., the recited “second function” which is different from the “first function” of enabling the display of the virtual home button 950).

Regarding claim 2, Mhun teaches The system of claim 1. Mhun also teaches the limitation wherein the gesture button is to be displayed on the user interface at a first location to perform the second function(Fig. 9 & [0232]-[0234], the drag gesture to select the virtual home “gesture button” and  slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952, the recited “first location” to launch application 952 i.e., the recited “second function”), and wherein the gesture button is to be moved to a second location on the user interface to perform a third function that is different than the second function and the first function in response to the gesture performed by the user using the gesture button displayed at the second location on the user interface (Fig. 9 & [0232]-[0234], the drag gesture to select the virtual home “gesture button”, i.e. beginning at the virtual home gesture button location, and  slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952 to launch application 952 i.e., the recited “second function”; however, if the drag continues from 952 to 953, i.e., the recited “second location”, the system will launch a third defined function corresponding to application 953, the recited “second function” and “third function” are different from the “first function” of enabling the display of the virtual home button 950; similar features shown in Fig. 6).

		Regarding claim 4, Mhun teaches The system of claim 1. Mhun also teaches the limitation wherein the second function is selected from a plurality of functions to be performed based on a particular application displayed on the user interface(Fig. 9 & [0234], the drag gesture to select the virtual home “gesture button” and slide it toward background icons 951, 952 and 953, in Fig. 9, the touch released at 952 to launch message application 952 which is one of the functions of 951, 952 and 953, based on the background applications displayed on the user interface) .

		Regarding claim 5, Mhun teaches The system of claim 1. Mhun also teaches the limitation wherein the gesture begins at a location of the gesture button(Fig. 9 & [0234], the drag gesture to select the virtual home “gesture button”, i.e., the beginning location of the gesture button, and slide it toward background icons 951, 952 and 953).

		Regarding claim 6, Mhun teaches The system of claim 5. Mhun also teaches the limitation wherein the gesture ends at a different location than a location of the gesture button (Fig. 9 & [0234], the drag gesture to select the virtual home “gesture button” and slide it toward background icons 951, 952 and 953, in Fig. 9, the gesture ends at 952 which is different from the initial gesture button position at right; similar features shown in Fig. 6).

		Regarding claim 7, Mhun teaches The system of claim 1. Mhun also teaches the limitation wherein the non-transitory computer readable medium comprises instructions to cause the processing resource to alter a location of the gesture button from a first location on the user interface to a second location on the user interface (Fig. 9 & [0234], the drag gesture to select the virtual home “gesture button” and slide it toward background icons 951, 952 and 953, in Fig. 9, the gesture ends at 952, similar to Fig. 6).


					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 3, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mhun et al. (US 2018/0157395; hereinafter Mhun), and further in view of Ballesteros et al. (US 2016/0179337; hereinafter Ballesteros). 
	Regarding claim 3, Mhun teaches The system of claim 1. Mhun teaches the gesture button can be transparent such that a portion of the user interface is to be displayed behind the gesture button ([0278], virtual home button in Fig. 9 can be like 1520 in Fig. 15 that is transparent). Mhun does not seem to expressly teach the limitation wherein the gesture button is semi-transparent.
wherein the gesture button is semi-transparent such that a portion of the user interface is to be displayed behind the gesture button ([0042], the trigger icon 175 may be transparent or semi-transparent which can be programmed by the user).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included programmable gesture appearance features in Ballesteros in the user interface of Mhun to achieve the claim limitation.  One would be motivated to make such a combination to provide users the options to customize their gesture interface (Ballesteros: [0042]).

		Regarding claim 15, Mhun teaches A method, comprising:
		determining a first defined function that corresponds to a gesture performed on a user interface(Fig. 9 & [0229] & [0232], after sensing the first and second continuous drag input signal, i.e. 920+940, on the lock screen, display a virtual home button 950 and background application icons 951,952 and 953, i.e., the recited “first function);
		determining a second defined function that corresponds to the gesture being performed on a gesture button displayed on the user interface (Fig. 9 & [0232]-[0234], sense a third input signal 960 which is the same drag gesture to select the virtual home “gesture button” and slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952 to launch application 952 i.e., the recited “second function”);
		displaying the gesture button at a location on the user interface(Fig. 9 & [0229], the home “gesture button” 930 or 950 is displayed as shown in the screen of Fig. 9), wherein the gesture button is transparent([0278], virtual home button 930/950 can be like home button 1520 in Fig. 15 to be transparent);
		determining that the gesture is performed on the gesture button displayed on the user interface (Fig. 9 & [0234], determined that the drag gesture released at 952 to launch application 952 i.e., the recited “second function”); and
		performing the second defined function in response to the determination that the gesture is performed on the gesture button (Fig. 9 & [0234], the drag gesture released at 952 to launch message application 952 i.e., the recited “second function”).
		Although Mhun teaches the gesture button can be if not is transparent ([0278]), Mhun does not seem to have expressly stated that the gesture button is semi-transparent.
		However, Ballesteros teaches that a gesture button can be transparent or semi-transparent ([0042]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Mhun to include the semi-transparent gesture button feature in Ballesteros to achieve the claim limitation.  One would be motivated to make such a combination so that the gesture button is partially obscures the interface display of the touch screen to allow the operator to view the underlying 
information (Ballesteros: [0042], the trigger icon 175 in Ballesteros is equivalent to the virtual home button in Mhun, the icon/button appearance can be programmed by a user; [0061], locking/unlocking function of the device; Mhun: [0278], transparent virtual home button).

		Regarding claim 16, Mhun/Ballesteros teaches The method of claim 15. Mhun teaches different types of touch gestures ([0096], a short/tap touch, a long touch, a multi-touch, a drag touch, a flick touch, a pinch-in touch, a pinch-out touch, a swipe touch, and a hovering touch). Mhun also teaches in Fig. 9 that the same type of gesture can trigger different functions based on the touch release location (Fig. 9 & [0234]) and the limitation wherein the first defined function is a corresponding function for the application (Fig. 9 & [0229] & [0232], the display of a virtual home button 950 and background application icons 951,952 and 953, i.e., the recited “first function is the recited “corresponding function for the application”, since the disclosed system of Mhun can be viewed as an application) and the second defined function is a function selected from a plurality of different functions for the application (Fig. 9 & [0234], launching application 952 i.e., the recited “second function”, is a function selected from application 951, 952 and 953 for the application system of Mhun).
		Mhun seems to be silent in Fig. 9 on limitations comprising determining predefined gestures and corresponding functions for an application displayed on the user interface.
		However, Mhun teaches in Fig. 11 the limitations comprising determining predefined gestures and corresponding functions for an application displayed on the user interface (Fig. touch gesture 1120 on content 1110 to enable the display of virtual home button and another gesture 1140 to select a function from a plurality of functions; [0283], set attributes of virtual home button according to a user configuration).
		Ballesteros also teaches the limitations comprising determining predefined gestures and corresponding functions for an application displayed on the user interface (Fig. 5 & [0023]-[0024] & [0049], users can program a set of actions for an application corresponding to a set of gestures; Fig. 9 & [0063]-[0066], different gestures to enable different functions in the virtual joystick 300)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included programmable gesture and function features in Ballesteros and Mhun in the user interface of Mhun/Ballesteros to achieve the claim limitation.  One would be motivated to make such a combination to provide users the options to customize their gesture interface to suit various needs (Ballesteros: [0008] & [0023]-[0024] & [0049], programmable gesture and function interface; Mhun: [0283], set attributes of virtual home button according to a user configuration).

		Regarding claim 17, Mhun/Ballesteros teaches The method of claim 15. Mhun also teaches the limitation wherein the gesture performed on the gesture button begins at the location of the gesture button displayed on the user interface (Fig. 9 & [0232]-[0234], the drag gesture to select the virtual home “gesture button”, i.e. beginning at the virtual home gesture button location, and slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952 to launch application 952 i.e., the recited “second function”).

		Regarding claim 18, Mhun/Ballesteros teaches The method of claim 15. Mhun also teaches the limitation comprising determining the location of the gesture button displayed on the user interface, wherein the location of the gesture button corresponds to the second defined function (Fig. 9 & [0232]-[0234], the drag gesture to select the virtual home “gesture button”, i.e. beginning at the virtual home gesture button location, and  slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952 to launch application 952 i.e., the recited “second determine the location of the gesture button is at the location of application 952, i.e., the second defined function, after the drag).

		Regarding claim 19, Mhun/Ballesteros teaches The method of claim 18. Ballesteros teaches to position and/or reposition the gesture button based on various factors ([0038]-[0039], position and/or reposition the floating trigger icon 175 which is equivalent of the virtual home gesture button in Mhun based on usage or user preference). For reasons and motivations discussed in claim 15, Mhun, in view of Ballesteros, also teaches the limitation comprising:
		moving the gesture button from the location to a different location (Fig. 9 & [0232]-[0234], in view of floating trigger icon automatically positioned/repositioned based on the selected function in Ballesteros, move the gesture button from the location corresponding to the selected second defined function recited in claims 15 & 18 if not from the origin of the gesture button to a different location); and 
		determining a third defined function that corresponds to the gesture being performed on the gesture button displayed on the user interface at the different location (Fig. 9 & [0232]-[0234], the drag gesture to select the virtual home “gesture button”, i.e. beginning at the virtual home gesture button location, and  slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952 to launch application 952 i.e., the recited “second function”; however, if the drag continues from 952 to 953, the system will launch a third defined function corresponding to application 953).

		Regarding claim 20, Mhun/Ballesteros teaches The method of claim 19. Mhun also teaches the limitation comprising performing the third defined function in response to the determination that the gesture is performed on the gesture button at the different location (Fig. 9 & [0232]-[0234], the drag gesture to select the virtual home “gesture button”, i.e. beginning at the virtual home gesture button location, and  slide it toward background icon 951, 952 or 952, in Fig. 9, the drag gesture released at 952 to launch application 952 i.e., the recited “second function”; however, if the drag continues from 952 to 953, the system will launch a third defined function corresponding to application 953).

12. 	Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballesteros et al. (US 2016/0179337; hereinafter Ballesteros), and further in view of Smith (US 2016/0188181). 
		Regarding claim 8, Ballesteros teaches A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processing resource (Fig. 1 & [0032]-[0033] & [0035], memory and program modules stored in the memory and processing unit) to:
		display a semi-transparent gesture button at a first location on a user interface ([0042], the trigger icon 175 may be transparent or semi-transparent which can be programmed by the user; Fig. 9 & [0063], trigger icon 175 is the “gesture button”; [0023], although floating trigger icon may be programmed to be positioned in a specific “first location”, the position of trigger icon 175 in Fig. 9 can also be interpreted as the “first location”);
		receive data representing a gesture at the first location on the user interface (Fig. 9 & [0063], receive a clock-wise motion, i.e., a swipe, on the trigger icon at the first location to enable the display of virtual joystick 300);
		perform a first function in response to the gesture at the first location (Fig. 9 & [0063], enable the display of virtual joystick 300 in response to the clock-wise motion, i.e., a swipe, on the trigger icon at the first location).
		Ballesteros further teaches to provide users easily access to icons or other information 150 on the display screen and to perform various actions using custom gestures (Figs. 2-3 & [0043]-[0044], expose the underlying icons or other information 150 on the touch screen 112 to provide easy access to icons or other information 150 on the display screen and to allow the user to perform other actions using the electronic device 100; Fig. 5 & [0024] & [0049], user configured gesture such as a swipe gesture like gesture 220 in Fig. 5 to drag floating trigger icon from a first location to a second location to set a reader mode). This suggests users in Ballesteros can perform gestures like a swipe at a second location on the information 150 to enable a second function that is different than the first function of enabling the display of virtual joystick using the electronic device.
expressly teach the recited limitation to “receive the gesture at a second location on the user interface and perform a second function that is different than the first function in response to receiving the gesture at the second location on the user interface”.
		However, Smith teaches a single gesture can be associated with a variety of different actions ([0509], a SINGLE gesture to perform scrolling, placing the system in a selection mode or other actions; [0534] & [0542], a gesture can be associated with application-specific operations; [0542]-[0543], the association between gesture and operation may be context-dependent). In particular, Smith teaches as an example that a swipe gesture can be set to scroll through a collection of display content and to control the scroll speed ([0548] & [0527] & [0547], a swipe gesture to scroll through a collection of objects and control the speed of the scrolling; Fig. 33, custom gesture settings; Fig. 19 & [0546]-[0547], sample swipe gesture & scrolling).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Ballesteros with the teachings of Smith to achieve the claim limitation.  One would be motivated to make such a combination to provide a choice of function activations based on where the gesture is applied/released or how the gesture is applied (Smith: [0509], a SINGLE gesture to perform scrolling, placing the system in a selection mode or other actions; Fig. 33 & [0534] & [0542], a gesture can be associated with application-specific operations; [0542]-[0543], the association between gesture and operation may be context-dependent; Ballesteros: [0008] & [0036] & [0049] & [0066] & [0023] & Fig. 5, to meet the needs that user can select the floating trigger icon to configure various actions corresponding to various gestures).

		Accordingly, Ballesteros, in view of same swipe gesture for activating different functions taught by Smith as cited and discussed above, teaches to receive the gesture at a second location on the user interface (Ballesteros: Fig. 9 & [0063], swipe on the floating trigger icon at the first location to enable the display of joystick; Ballesteros/Smith, swipe at the second location of interface 112 in Figs. 2-3 or Fig. 9 to enable a second function like activating one of icons 150; Fig. 5 & ) and perform a second function that is different than the first function in response to receiving the gesture at the second location on the user interface (Ballesteros: Fig. 9 & [0063], swipe on the floating trigger icon at the first location to enable the display of joystick, i.e., the first function; Ballesteros/Smith, swipe at the second location of interface 112 in Figs. 2-3 or Fig. 9 to enable a second function like activating one of icons 150; Fig. 5 & [0049], user can configure an action or actions associated with a gesture including swipe/drag 220 in Fig. 5).
	
		Regarding claim 9, Ballesteros/Smith teaches The medium of claim 8. Ballesteros also teaches the limitation comprising instructions to move the gesture button from the first location to the second location of the user interface ([0046], a touch and hold then drag/swipe gesture to move the trigger icon a different location; [0023] & [0038], floating trigger icon can be positioned or repositioned in anywhere including a free-space of the touch screen).

		Regarding claim 10, Ballesteros/Smith teaches The medium of claim 9. Ballesteros also teaches the limitation comprising instructions to cause the computing resource to receive data representing the gesture at the second location when the gesture button is at the second location ([0038], the floating trigger icon can be positioned and repositioned to the same or different locations to suit user’s preference and need, such as drag-gesture to move the floating trigger icon from the first location to the second location in [0046]; Fig. 9 & [0063], the gesture to enable the display of virtual joystick 300 will function the same in response to receiving the gesture, even if the floating trigger icon is at the second location that is different from the first location shown in Fig. 9, i.e., after the trigger icon relocation in [0046]) and to perform the first function in response to receiving the gesture at the second location (Fig. 9 & [0063], receive a clock-wise motion, i.e., a swipe, on the trigger icon at the first location in Fig. 9 or second location after trigger icon relocation in [0046] to enable the display of virtual joystick 300, i.e., the first function).

		Regarding claim 11, Ballesteros/Smith teaches The medium of claim 10. Ballesteros also teaches the limitation wherein the gesture at the first location and the gesture at the second location result in the same function when the gesture button is not displayed at the first location ([0008], a SINGLE floating trigger icon to be programmed in [0023]-[0024] & [0049] to enable and activate various different features and functions of the device, if the trigger gesture button is displayed at the second location, the gesture button is not at the first location; [0038] & [0046], the floating trigger icon can be positioned and repositioned to the same or different locations to suit user’s preference and need, a particular action/function configured to corresponding to a specific gesture by the user in [0023]-[0024] & [0049] can be the same, regardless if the trigger icon is activated at the first location or the second location. In other words, the gesture to enable the display of virtual joystick 300 shown in Fig. 9 & [0063] will function the same even if the floating trigger icon is at the second location that is different from the first location shown in Fig. 9).

		Regarding claim 12, Ballesteros/Smith teaches The medium of claim 8. For reasons and motivations cited and discussed,  Ballesteros/Smith also teaches the limitation wherein the gesture at the first location and the gesture at the second location are of a same gesture type (Ballesteros: Fig. 9 & [0063], receive a first clock-wise motion gesture, i.e., a swipe, on the trigger icon at the first location to enable the display of virtual joystick 300; Fig. 5 & [0023]-[0024] & [0049],  set a data reader mode or other functions in response to the user has applied a second swipe gesture onto the floating trigger icon to move the trigger icon from the first location to the second location in a way similar to the drag motion 220 in Fig. 5. Both the first and second gesture are swipe gesture type, the difference is that the first gesture applied within the first location where the trigger icon resides, while the second gesture is moving the trigger icon from the first location to the second location, e.g. at one of icons 150 in Figs. 2-3, each of the two gestures has unique pattern in [0049]; Smith: [0509], a SINGLE gesture can be set to perform different actions in Fig. 33; [0534] & [0542], a gesture can be associated with application-specific operations; [0542]-[0543], the association between gesture and operation may be context-dependent).

	Regarding claim 13, Ballesteros/Smith teaches The medium of claim 8. Ballesteros also teaches the limitation wherein the gesture to be received at the first location has a starting point at the first location (Fig. 9 & [0063], receive a semi-circle applied in a clock-wise motion, i.e., a swipe, on the trigger icon at the first or second location to enable the display of virtual joystick 300. A semi-circle swipe has a starting point at the first location).

		Regarding claim 14, Ballesteros/Smith teaches The medium of claim 8. Ballesteros also teaches the limitation wherein the first function is a custom function for the gesture button that is selected from a plurality of different functions (Fig. 9 & [0063], the operator may apply a control gesture 260 to enable the trigger icon 175 to serve as a virtual joystick 300 overlaid on the screen 112, i.e., this first function can be if not “is” a custom function by the operator as disclosed in [0049] & [0062] & [0023]-[0024] and selected from a plurality of functions such as barcode reading mode, signature capture mode, phone call activation disclosed in [0036] & [0049] & [0066] & Figs. 5-9, such that upon receiving a semi-circle applied in a clock-wise motion, i.e., a swipe, on the trigger icon at the first location,  the display of virtual joystick 300 is activated).

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Aggarwal (US 10,627,987) Fig. 14C, drag gesture and applications launch.
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179